          Case 1:21-cr-00167-LJL Document 22
                                          23 Filed 08/20/21 Page 1 of 1
                                           U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                       August 20, 2021
                             REQUEST GRANTED.
By ECF                       The Status Conference previously set for September 3, 2021 is RESCHEDULED
                             to September 17, 2021 at 12:00PM. The Court, with consent of all parties,
The Honorable Lewis J. Liman excludes time from August 20, 2021 until September 17, 2021 under the
Daniel Patrick Moynihan      Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), upon a finding that the interests
United States Courthouse     of justice outweigh the interests of the public and the defendant in a speedy trial,
500 Pearl Street             in that the time between now and September 17 will allow the parties to
New York, NY 10007           continue to discuss the possibility of a pretrial resolution of this case.
                                                                            8/20/2021
       Re:     United States v. Jesus Alberto Brito Maldonado, 21 Cr. 167 (LJL)

Dear Judge Liman:

        The Government writes, with the consent of the defendant and as discussed with Chambers,
to request a brief adjournment of the status conference currently scheduled for September 3, 2021,
in the above-referenced matter, due the undersigned’s unavailability on that date. I have conferred
with defense counsel, and the parties are available September 10, 13, 14, or 17, if any of those
dates are convenient for the Court.

         The Government also respectfully requests, with the consent of the defendant, that the time
between today and the adjourned status conference be excluded pursuant to the provisions of the
Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). The Government respectfully submits that the ends
of justice served by the granting of the proposed exclusion outweigh the best interests of the public
and the defendant in a speedy trial, as the proposed exclusion will allow the parties to continue to
discuss the possibility of pretrial resolution of this case.

                                                            Respectfully submitted,

                                                            AUDREY STRAUSS
                                                            United States Attorney for the
                                                            Southern District of New York


                                                      By: _______________________
                                                          Jonathan L. Bodansky
                                                          Assistant United States Attorney
                                                          (646) 957-1800

Cc:    Zawadi Baharanyi, Esq. (via ECF)
